Citation Nr: 9920387	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  97-17 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel




INTRODUCTION

The veteran had active military service from July 1964 to 
July 1966.

The Board of Veterans' Appeals (Board) originally received 
this case on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that new and material evidence had not been 
submitted to warrant reopening a claim seeking service 
connection for a back disorder.

The case was previously before the Board in July 1998.  At 
that time, the Board determined that the claim was reopened 
and the issue of entitlement to service connection was 
remanded to the RO for due process reasons and for additional 
evidentiary development.  Following compliance with the 
Board's directives on Remand, the RO has continued the denial 
of the claim.  The veteran continued his appeal.  The case is 
now returned to the Board.


REMAND

The Board notes that the prior evidence of record has been 
reported in some detail in its July 1998 remand, which is 
incorporated by reference into this decision.

The Board further notes that following its July 1998 remand, 
the RO did pursue all requested development and provided the 
veteran with a supplemental statement of the case in November 
1998, summarizing all development of the case up to that 
point.  However, the Board further notes that additional 
medical evidence, in addition to the veteran's contentions, 
were received into the evidentiary record after that November 
1998 supplemental statement of the case.  In particular, the 
record contains December 1998 reports from Dr. M. Mayle; Dr. 
D. Bensenhaver; and also Dr. A. Oliashirazi.  These reports 
were not previously of record and were not considered by the 
RO.  The Board finds that these additional medical records 
received were clearly pertinent to the appealed issue.

The governing regulation, 38 C.F.R. § 19.31 (1998), provides 
that a supplemental statement of the case will be furnished 
to the appellant and the representative, if any, when 
additional pertinent evidence is received after a statement 
of the case has been issued or the most recent supplemental 
statement of the case has been issued.  As the additional 
medical records received were not considered by the RO in a 
new rating decision and a supplemental statement of the case 
was not issued by the RO, a remand is required in order to 
ensure due process to the veteran.  See also 38 C.F.R. 
§ 19.37(a) (1998); Thurber v. Brown, 5 Vet. App. 119, 126 
(1993).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions: 

1.  The RO should take the appropriate 
steps to contact the veteran in order to 
obtain information pertaining to any 
recent relevant medical treatment (VA or 
private) he has received for his claimed 
disorder, specifically treatment since 
the November 1998 supplemental statement 
of the case was issued.  The RO should 
request that the veteran furnish signed 
authorizations for release to VA of 
private medical records in connection 
with each non-VA source identified.  The 
RO should attempt to obtain any such 
private treatment records, not already of 
record, which may exist and incorporate 
them into the claims folder.  The veteran 
should also be asked to submit any 
further medical evidence in his 
possession which tends to support his 
claim.  Any documents received by the RO 
should be associated with the claims 
folder.

2.  The RO should take the appropriate 
steps to secure copies of all of the 
veteran's VA treatment records, not 
already of record, specifically any 
treatment since the November 1998 
supplemental statement of the case was 
issued, and associate them with the 
claims folder.

3.  Following a review of the claims 
folder and review of any further medical 
records received, the RO should make a 
determination concerning whether it is 
appropriate that the veteran be provided 
any additional examinations by 
appropriate specialists.  If such 
examinations are deemed appropriate by 
the RO, they should be undertaken 
accordingly.

4.  Thereafter, the RO should undertake 
any further warranted development and 
should review the complete record of 
evidence and argument received since the 
last supplemental statement of the case 
of November 1998.  If the determination 
remains unfavorable to the veteran, the 
RO should furnish him, and his 
representative, with a supplemental 
statement of the case, in accordance with 
38 U.S.C.A. § 7105; 38 C.F.R. § 19.29, 
19.31.

Upon completion of the requested development, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order, following appropriate appellate 
procedures.

The purpose of the REMAND is to further develop the record 
and ensure due process of law.  The Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


